CONCURRING OPINION
Tilson, Judge:
In my opinion, this record establishes that, in the ordinary course of trade, the tax here in. question never attaches to the goods until they have come into the hands of the retailer for distribution to the public; that prior to that time, in the ordinary course of trade, the goods are freely offered for sale to all purchasers without the tax being included; that at or about the dates of exportation of the instant merchandise the various manufacturers of such or similar merchandise in England, freely offered the same for sale for home consumption, and for export to the United States, to all purchasers in the usual wholesale quantities, and in the ordinary course of trade, at the invoiced and entered prices, which did not include the amount of the tax here in question.
In all the tax cases relied upon by appellant where the tax has been held to be a part of the value of the goods, the tax attached at or prior to the time the goods entered the trade and commerce of the country. That is not true in the instant case, and this fact, therefore, distinguishes those cases from the present case. I, therefore, join in the decision and judgment of my associate, Presiding Judge Oliver.